Citation Nr: 9905083	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-45 721	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1971 to December 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In December 1996, the Board remanded this 
case for the development of additional medical evidence.  The 
requested development having been completed, to the extent 
possible, this matter is now ready for appellate review.

The Board notes that the veteran's spouse, in her May 1997 
letter, appears to be presenting a claim on his behalf for 
entitlement to a pension.  The Board refers that matter to 
the RO to determine if the veteran is indeed desirous of 
submitting such a claim.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of this appeal.

2.  The overall evidence of record raises a reasonable 
probability that the veteran developed schizophrenia some 
time during or immediately following his active service, and 
that it progressed to a compensable degree of severity within 
one year after his separation from service.


CONCLUSION OF LAW

Service connection for schizophrenia is in order as it is 
reasonably probable that it was incurred in, or aggravated 
by, the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991);  38 C.F.R. §§  3.303, 3.307, 
3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  In 
that regard, the United States Court of Veterans Appeals has 
determined that establishing  "service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993);  Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992).

Documents contained in the claims file, including records 
from Galesburg Cottage Hospital, in Galesburg, Illinois, show 
that the veteran received a cerebral concussion, among other 
injuries, in a motor vehicle accident in May 1967.  

The veteran's service medical records contain no complaints 
or findings of any psychiatric disorder.  The veteran's 
service personnel records indicate that he served for about 9 
months in the Republic of Vietnam.

The claims file contains a May 1997 statement from one of the 
veteran's service associates who reported that the veteran 
behaved irrationally and had explosive anger outbursts during 
his active service.  Specifically, he stated that he saw the 
veteran violently pound his fist into a metal wall locker for 
no apparent reason, heard the veteran muttering angrily that 
he couldn't understand why people shaved in the evening 
instead of the morning, and observed the veteran explode with 
anger at him because the veteran was upset that he drove a 
car in the same manner as the veteran's brother.

The claims file also contains numerous statements from the 
veteran's relatives, friends, and former employers to the 
effect that the veteran's demeanor and appearance were 
significantly changed upon his return from serving in 
Vietnam.  They stated that he had lost interest in his 
personal appearance, was dirty and dressed in disheveled 
clothing.  They further stated that he appeared to have 
difficulty concentrating on tasks, was easily angered, 
complained of co-workers and supervisors allegedly spying on 
him and plotting against him, and needed constant 
supervision.  His family members remarked that he expressed 
his beliefs that Satan was using computers to take over the 
world and stamp numbers on people, and that he feared he 
would be put in a Turkish prison.  His sister stated that 
shortly after his return from Vietnam, he attempted to attack 
her with a kitchen implement.  

Further, the claims file contains a statement from a 
supervisor with the United States Postal Service (USPS), who 
reported that the veteran had been employed there from May 11 
to July 19, 1974 as a part-time postal clerk but was let go 
due to his lateness, and indifferent attitude to work.  He 
also stated that the veteran was briefly employed there again 
in 1979 but was terminated during his probationary period due 
to inability to perform.  The veteran's spouse asserts that 
the veteran complained about being spied on by his co-workers 
during his 1974 employment at the USPS.

In May 1997, while the case was on Remand, the veteran was 
afforded a VA mental disorders examination.  The examiner 
spoke at length with the veteran and his spouse, and 
carefully reviewed all of the evidence contained in the 
claims file, including statements and records from private 
medial practitioners Valerie S. Smead, Ph.D., Shirley Eyman, 
M.D., Edward K. Baker, M.D., Wendell K. Stewart, M.D., R.W. 
Lefter, M.D., and Janet H. Lotz, M.A., as well as medical 
records from 
the veteran's prior VA examination and outpatient treatment, 
and treatment at the Galesburg Cottage Hospital, and the 
McDonough District Hospital.  The examiner assessed the 
credibility of the medical evidence contained in the claims 
file, and took special note of the evidence which pre-dated 
the veteran's claim in this case.  

The VA examiner concluded that there was no evidence that the 
1967 accident resulted in any organic brain damage.  The 
examiner opined that the veteran developed schizophrenia some 
time during or immediately following his military service.  
The examiner stated that it was possible that the 
schizophrenia may have pre-existed service, but that it would 
have been very mild at that time.  The examiner further 
stated that by the time the veteran started working for the 
USPS
his schizophrenia had probably progressed to a point where it 
would be considered compensable in degree. 

Upon consideration of all the evidence of record, the Board 
has determined that the evidence is in equipoise.  Therefore, 
resolving the benefit of the doubt in the veteran's favor, as 
required under Section 5107 of Title 38 of the United States 
Code, the Board finds that a grant of service connection for 
schizophrenia is warranted.  38 U.S.C.A. § 5107.


ORDER

Service connection for schizophrenia is granted.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 5 -


